The defendants in error move to dismiss this appeal for the reason that the plaintiff in error was not a party to the suit in the trial court. There is no response to this motion to dismiss.
We find from an examination of the record that the plaintiff in error was not a party or a privy to the original suit when first instituted, neither was he made a party by order of court or otherwise, and that the judgment of the trial court was not against him.
2 Rawle C. L. 49, states:
"The common law limited the right to sue out a writ of error, or to appeal, to those who were parties or privies to the action in which the judgment or decree complained of was rendered, and this rule has been incorporated in most of the statutes regulating the subject, these statutes giving the right of review to any 'party' aggrieved; under such limitation third persons, no matter how much they may be prejudiced by the judgment, decree, or order, cannot obtain its review by appeal or writ of error. The record on appeal should accordingly show that the appellant or plaintiff in error was a party or privy."
The appeal herein is hereby dismissed.
RAINEY, C. J., and HARRISON, KANE, PITCHFORD, JOHNSON, McNEILL, and BAILEY, JJ., concur. *Page 215